                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION


STACIE MENDENHALL, on behalf                                                                      PLAINTIFF
of J.D.M., a Minor Child

         v.                               CIVIL NO. 5:17-CV-5203


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                    DEFENDANT




                                         MEMORANDUM OPINION

         Plaintiff, Stacie Mendenhall, brings this action on behalf of her minor son, J.D.M.,

seeking judicial review, pursuant to 42 U.S.C. § 405(g), of a decision of the Commissioner of

the Social Security Administration (Commissioner) denying J.D.M.’S application for child’s

supplemental security income (SSI) benefits under Title XVI of the Social Security Act (Act).

In this judicial review, the Court must determine whether there is substantial evidence in the

administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed the application for SSI on her minor son J.D.M.’s behalf on

May 22, 2014, alleging that J.D.M., who was five years of age when the application was filed,

was disabled due to anxiety attacks, asthma, attention deficit disorder (ADD), concentration

disorder, and tic disorder. (Tr. 84, 94). An administrative video hearing was held on September

3, 2015, during which Ms. Mendenhall appeared with counsel and testified. (Tr. 39-61).




1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 

                                                            1
          By written decision dated June 29, 2016, the ALJ found J.D.M. had the following

severe impairments: attention deficit hyperactivity disorder (ADHD), depression, anxiety

disorder, disruptive disorder, not otherwise specified, and tic disorder. (Tr. 18). However, the

ALJ further found that as J.D.M. did not have an impairment or combination of impairments

that was medically or functionally equal to a listed impairment, J.D.M. was not disabled. (Tr.

18-31).

          Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after considering additional evidence submitted by Plaintiff, denied that request on August 13,

2017.2 (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the

undersigned pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 14, 15).

          This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th


2
  With respect to the additional evidence from the relevant time period that was submitted to the Appeals Council, the
Appeals Council made the following determination, “We find this evidence does not show a reasonable probability that it
would change the outcome of the decision. We did not consider and exhibit this evidence.” The Court notes that, here, as
the Court found in Benoit v. Berryhill, although the Appeals Council denied Plaintiff’s request for review and indicated that
it did not consider or exhibit the evidence, the Appeals Council’s decision reflects that the Appeals Council received the
additional records; that it reviewed these records; and that it concluded that these records did not provide a basis for
changing the decision of the ALJ. Benoit v. Berryhill, 2018 WL 4554519 *7 (E.D. Mo. 2018). 

                                                              2
Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The regulations prescribe a three-step process for making the disability determination.

First, the ALJ must determine whether the child has engaged in substantial gainful activity.

See 20 C.F.R. 416.924(b). Second, the ALJ must determine whether the child has a severe

impairment or combination of impairments. See 20 C.F.R. 416.924(c). Third, the ALJ must

determine whether the severe impairment(s) meets, medically equals, or functionally equals a

listed impairment. See 20 C.F.R. § 416.924(d).


       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 27th day of February, 2019.


                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               3
